                    Case: 3:19-cv-00875-jdp Document #: 72 Filed: 10/08/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Western District
                                                    __________ DistrictofofWisconsin
                                                                            __________

   TAIZHOU YUANDA INVESTMENT GROUP CO.,                                  )
   LTD. And TAIZHOU YUANDA FURNITURE CO.,                                )
                                                                         )
                                                                         )
                            Plaintiff(s)                                 )
                                                                         )
                                v.                                           Civil Action No. 19-cv-875-jdp
     Z OUTDOOR LIVING, LLC, AFG, LLC, CASUAL                             )
  PRODUCTS of AMERICA, LLC, AMG INTERNATIONAL,                           )
    LLC, OUTDOOR BRANDS INTERNATIONAL, LLC,                              )
   DON CORNING, ERIN CORNING, KENDRA FARLEY,                             )
                 and PETE HILL,                                          )
                           Defendant(s)                                  )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) AMG INTERNATIONAL, LLC
                                           5976 Executive Dr., Suite B
                                           Madison, WI 53719-5329




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Mark W. Hancock
                                           GODFREY & KAHN, S.C.
                                           One East Main Street, Suite 500
                                           Madison, WI 53703


       If you fail to respond, judgment by default will be entered against you for the                        complaint.
                                                                                    he relief demanded in the co
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT
                                                                                             T


Date:       10/8/2020                                                              s/ R. Swanson,
                                                                                            nso
                                                                                             son,  Deputy
                                                                                                n, D ep
                                                                                                     epu
                                                                                                      put   Clerk
                                                                                                        uty Cl
                                                                                                        uty Cler
                                                                                                               errk
                                                                                                               erk
                                                                                          Signature
                                                                                             nature of Clerk or Deputy Clerk
                       Case: 3:19-cv-00875-jdp Document #: 72 Filed: 10/08/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-cv-875-jdp

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
